El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
A los fines de obtener sentencia sobre la rebeldía ya anotada, la Corporación recurrente ofreció una declaración *810jurada de su Presidente prestada ante el notario Lie. José A. Méndez Cortada quien es socio del bufete que representa a dicha parte aunque no interviene como abogado en el pleito, pues el caso está a cargo de otro de los socios Lie. Roberto Lefranc Romero. La sala de instancia, en extendida aplicación de nuestra anotación en Pagán v. Rivera Burgos, 113 D.P.R. 750 (1983), al efecto de que no es precisamente correcto que el propio abogado, en función de notario, tome juramento a su cliente, rechazó la declaración jurada hasta no ser ratificada ante otro funcionario facultado para tomar juramentos, que no sea uno de los abogados del declarante. El efecto excluidor de la citada norma se detiene en el abo-gado a cargo del caso, el que de hecho ejerce la represen-tación legal del cliente, sin que necesariamente se extienda a la intervención en carácter de notario, de sus socios y compañeros de bufete en cualquier otra calidad. Está en orden consignar los fundamentos de la expresión que sólo fue un escolio en Pagán, supra, y delimitar su campo hasta donde lo permita la a veces inasible reducción a términos absolutos de la preceptiva ética, partiendo de la ineludible premisa de que el notario es funcionario público usualmente llamado a proteger el derecho de dos o más partes y aun el de tercero que no comparece ante él, en ejercicio de una neutralidad incompatible con la misión del abogado que es la de inclinar la balanza en activa promoción del interés de su representado.
El repudio de la función dual de abogado y notario en un mismo caso aparece limitada a la litigación contenciosa en dos precedentes jurisprudenciales:
En Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370 (1906), cuyo objeto fue una petición de mandamus jurada por los promoventes ante su abogado, declaró este Tribunal:
La sección 6 de la Ley de mandamus prescribe que la soli-citud de auto de mandamus debe ser jurada en debida forma. La petición en el presente caso está jurada por los promo-*811ventes ante su abogado, Don José G. Torres, que también parece ser notario. Aunque no haya ninguna ley prohibiendo este proceder, no es una práctica muy propia y no debe ser favorecida. Los abogados que tienen que entablar demandas en las cortes no debían ejercer como notarios en dichos casos, para tomar juramentos, ni para otros fines. Tal proceder da lugar á sospechar en cuanto á la justicia y la propiedad que debe observarse siempre en la administración de los jura-mentos. Los Abogados debían evitar hasta las apariencias de lo malo, y especialmente en el ejercicio de la profesión ante las cortes, y conservar sus togas libres de toda posibilidad de contaminación.
Y en Rivera v. Cámara, 17 D.P.R. 528, 537 (1911), (1) confrontados con declaraciones juradas preparadas en el bufete del abogado del peticionario y juradas ante el mismo como notario público nos ratificamos en la calificación de mala práctica en la que no debe insistirse, con la adverten-cia de que la corte debió rechazar dichas declaraciones.
Existe tan manifiesta identidad entre abogado y cliente en lo que respecta al relato de los hechos sobre los cuales se pide remedio en la acción civil y tiene el abogado tanta libertad para escoger el lenguaje en que narra los hechos a él informados por el cliente, que en cualquier pleito —en el desarrollo de la controversia— puede surgir discrepancia entre abogado y cliente respecto al contenido de la alegación jurada y derivar en procedimientos(2) lesivos a la fe pública de que es custodio el notario. La presencia de un tercero en función de autenticar el juramento es resguardo de esa fe en caso de conflicto y da reposo a la interrogante del cliente: Mi abogado me defiende de la parte contraria, pero ¿quién me defiende de mi abogado? Es tan real esta posibilidad de aparente conflicto de intereses que *812la intervención del notario neutral, no comprometido, sirve para despejar aun la apariencia de conducta impropia, en una profesión de complicada ética que exige de sus practi-cantes que sean tan honestos en la fibra íntima de su cons-ciencia como en la proyección exterior de sus actuaciones. El abogado debe evadir situaciones de aparente conducta irregular de las que sólo Dios y su consciencia sean testigos. Es aquí en la Tierra donde ha de mantener su toga limpia aun ante la limitada sabiduría de sus juzgadores, y por encima de la suspicacia de sus detractores.
La posibilidad de este desarrollo indeseable de la función dual de abogado y notario en el mismo caso se reduce a proporción y expectativa irrelevantes en los expedientes de jurisdicción voluntaria por su esencial naturaleza nocontenciosa.(3) No vemos, por tanto, impropiedad en la práctica observada durante largos años por apreciable parte de los abogados postulantes —ya aceptada como costumbre del foro— de tomar y legalizar el juramento de su cliente en las peticiones comunes de licencia para portar arma, dispensa de parentesco, declaratoria de herederos, disposición de bienes de menores, cambio de nombre, divorcio por mutuo consentimiento, y demás gobernados por procedimiento ex parte, y dejamos al sano juicio del abogado la decisión en cuáles de éstos, por sus particulares circunstancias, deberá requerir de su cliente que jure ante otro notario o ante el Secretario del Tribunal.
En la acción civil la figura confusa de abogado y notario en el mismo caso debe ser proscrita como germen con potencialidad del serio conflicto ético a que nos hemos referido. Cf. Pagán v. Rivera Burgos, supra. No habrá dificultad para observar la norma en los bufetes pluralizados, *813ni aun en los simplemente integrados por más de un practi-cante, toda vez que siendo la responsabilidad del notario personalísima e indisoluble en la operación institucional del bufete colectivo, In re Meléndez Pérez, 104 D.P.R. 770, 777 (1976), bastará con que el cliente jure ante uno de los nota-rios de la firma o sociedad que no habrá de intervenir como abogado en la litigación o tramitación del asunto. Reite-ramos que puede haber situaciones que escapan a la regla-mentación y en las que para evitar aun la apariencia de conducta impropia, el buen juicio del bufete aconsejará prescindir de su propio notario. Toda norma de ética tiene un punto de resistencia inamovible, donde termina la tole-rancia. Ese punto no debe pasar desapercibido por el abo-gado cuya integridad profesional, sin la cual languidecerían los cánones de ética, le apartará instintivamente de la actuación incorrecta.

Se expedirá el auto y se anulará la resolución recurrida.

El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Dávila disintió con voto al que se unen los Jueces Asociados Señores Torres Rigual y Rebollo López. El Juez Asociado Señor Rebollo López emitió voto separado uniéndose al voto disidente emi-tido por el Juez Asociado Señor Dávila.
-0-

 Revocado sobre otros particulares en Sampedro v. Fournier, 69 D.P.R. 584, 588 (1949).


Un cliente imputado de perjurio se volverá contra su propio abogado que puso las aseveraciones en su boca y se encontrará el abogado en difícil trance para descargar su responsabilidad social y proteger la fe pública en los instrumentos notariales.


 El fin limitado de la jurisdicción voluntaria es imprimir forma y fuerza jurídica a actos y manifestaciones consensúales de la voluntad privada, incluso a actos y manifestaciones unilaterales, a lo cual conviene atribuir sanción jurídica, mediante la intervención de la potestad pública. E. Escobar de la Riva, Tratado de Derecho Notarial, Ed. Marfil, S.A., 1957, págs. 27-28.